Citation Nr: 9902202	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral knee 
disability, secondary to service-connected pes planus with 
hallux valgus.

2. Entitlement to service connection for bilateral ankle 
disability, secondary to service-connected pes planus with 
hallux valgus.

3. Entitlement to an evaluation in excess of 10 percent for 
pes planus with hallux valgus of the right foot. 

4. Entitlement to an evaluation in excess of 10 percent for 
pes planus with hallux valgus of the left foot. 

5. Entitlement to an evaluation in excess of 30 percent for 
epidermophytosis with onychomycosis of the hands and feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

The veteran contends that he currently suffers from arthritis 
of the ankles and knees which is etiologically related to his 
service-connected bilateral pes planus with hallux valgus.  
The veteran also contends that his service-connected 
bilateral pes planus with hallux valgus and service-connected 
fungal infection of the skin are more disabling than 
currently rated.  During his June 1998 videoconference 
hearing before the undersigned Member of the Board, the 
veteran testified that he was employed as a postal worker and 
that his duties required to walk about thirteen and one-half 
miles per day.  The veteran testified that his service-
connected bilateral foot disability interfered with his 
ability to perform his job.  He further maintained that he 
was receiving pain medication for knee and ankle pain and 
that his fungal infection of the skin was characterized by 
erythema, peeling and cracking skin, bleeding, and blisters.  

With respect to further development of the clinical data in 
this case, the Board notes that according to a November 1993 
private medical report, it was the private physicians 
impression that the veteran suffered from arthritis of the 
knees and ankles, however, February 1996 VA X-ray examination 
of the veterans joints revealed no arthritis of the knees 
and ankles.  Further, no examiner has offered an opinion as 
to any relationship between the veterans service-connected 
disabilities and his ankle and knee complaints.  

Moreover, in view of the Courts decision in Allen v. Brown, 
7 Vet.App. 439 (1995), holding that when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation, the 
Board is of the opinion that further development should 
include obtaining a medical opinion addressing the 
etiological relationship between the veterans ankle and knee 
complaints and his service-connected bilateral foot 
disability.

Also, the Board is of the opinion that the VA examiner 
assessing the veterans pes planus in February 1996 did not 
provide sufficient detail in the examination report to 
properly assess whether the veteran meets criteria for the 50 
percent rating for that disability.  Therefore, the Board is 
of the opinion that further medical evaluation, specifically 
addressing the appropriate rating criteria is warranted.  
38 C.F.R. § 4.2 (1998); Goss v. Brown, Vet. App. 109, 114 
(1996). 

For all these reasons the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
bilateral pes planus with hallux valgus, 
and since separation from service for 
epidermophytosis with onychomycosis of 
the hands and feet.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  Regardless, the RO 
should obtain all records reflecting 
treatment since November 1994 at the VA 
Medical Center in Nashville, Tennessee, 
for the disabilities on appeal.  All 
records obtained which are not currently 
of record should be associated with the 
claims folder.

2.  The RO should arrange for the veteran 
to undergo a comprehensive orthopedic 
evaluation to determine the nature and 
etiology of his bilateral ankle and knee 
disabilities, including arthritis, and to 
determine the current severity of his 
service-connected bilateral pes planus 
with hallux valgus and epidermophytosis 
with onychomycosis of the hands and feet.  
All indicated studies, including 
diagnostic imaging should be performed 
and all findings should be set forth in 
detail and typewritten.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veterans service-connected bilateral pes 
planus with hallux valgus caused or 
chronically worsened his knee and ankle 
disabilities, including any arthritis 
found to be present.  The examiner is 
specifically requested to comment on 
whether the veteran exhibits marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, or marked 
inward displacement and severe spasm of 
the Achilles tendon on manipulation, 
which is not improved by orthopedic shoes 
or appliances.  The claims file and a 
copy of this REMAND must be made 
available to the examiner prior to the 
requested examination.  The examiner is 
requested to indicate in his/her report 
that review of the claims folders and the 
information contained in this remand was 
conducted.  A rationale for any opinion 
expressed should be fully explained. 

3.  The RO should arrange for the veteran 
to undergo a comprehensive dermatological 
evaluation to determine the current 
severity of his epidermophytosis with 
onychomycosis of the hands and feet.  The 
RO should attempt to coordinate such an 
examination so that the veteran is 
assessed during a period of exacerbation 
of these disabilities, if possible.  All 
indicated studies should be performed and 
all findings should be set forth in 
detail and typewritten.  Color 
photographs of the affected regions of 
the veterans body should be included 
with the examination report.  The 
examiner is requested to comment upon 
whether the veteran manifests ulceration, 
extensive exfoliation, crusting, or 
systemic or nervous manifestations, 
related to his skin disability.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
prior to the requested examination.  The 
examiner is requested to indicate in 
his/her report that review of the claims 
folders and the information contained in 
this remand was conducted.  A rationale 
for any opinion expressed should be fully 
explained.

4.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to report 
for the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.

5.  The RO should review the examination 
reports resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that an examiner did 
not adequately address the instructions 
contained in this REMAND, the report 
should be returned to the examiner for 
corrective action.

6.  The RO should then undertake any 
further indicated development and 
readjudicate the claims for entitlement 
to service connection for bilateral knee 
and ankle disabilities, secondary to 
service-connected bilateral pes planus 
with hallux valgus, with consideration 
of Allen v. Brown, 7 Vet.App. 439 
(1995), as appropriate.  The RO should 
also readjudicate the claims for 
entitlement to increased ratings for pes 
planus of the right foot, with hallux 
valgus, pes planus of the left foot, 
with hallux valgus, and epidermophytosis 
with onychomycosis of the hands and 
feet.  The RO should also consider 
whether submission of the case to the 
Director of the Compensation and Pension 
Service for consideration of whether a 
higher rating is warranted under the 
provisions of 38 C.F.R. §§ 3.321(b)(1) 
is warranted.

7.  If the benefits sought on appeal are 
not granted to the veterans 
satisfaction, the RO should issue a 
supplemental statement, to include 
discussion of the May 1994 VA skin 
examination report newly added to the 
claims file, and the veteran and his 
representative should be provided with a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
